IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0955
                              Filed June 16, 2021


RUTH E. RARICK TRUST,
     Plaintiff-Appellant,

vs.

CITY OF TIFFIN, IOWA,
      Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Kevin McKeever,

Judge.



       The Ruth E. Rarick Trust appeals the denial of its petition for writ of

certiorari. REVERSED AND REMANDED.



       Charles A. Meardon, Robert N. Downer, and Peter J. Gardner of Meardon,

Sueppel & Downer P.L.C., Iowa City, for appellant.

       Robert W. Goodwin of Goodwin Law Office, P.C., Ames, and Crystal K.

Raiber and Robert S. Michael of Holland, Michael, Raiber & Sittig PLC, Iowa City,

for appellee.



       Heard by Doyle, P.J., and Mullins and May, JJ.
                                          2


MAY, Judge.

       The Ruth E. Rarick Trust (Trust) appeals the denial of its petition for writ of

certiorari. We reverse and remand.

I. Factual Summary and Prior Proceedings

       The Trust owns approximately eighty acres of land north of the City of Tiffin

(Tiffin). In August 2019, the Trust executed a quit claim deed to the City of

Coralville (Coralville) for a 7.63 acre portion of land. The deed states the land is:

       [S]ubject to the possibility of reverter unless the Grantee completes
       the following items:
               a. The extension of Forevergreen Road located to the west of
       Jasper Avenue right-of-way is constructed by the City of Coralville at
       a location agreeable between Grantor and Grantee within five (5)
       years of the date of this deed . . . .

       Tiffin sought to condemn a portion of the 7.63 acres for its own road project.

In Iowa, the procedure for condemnation is set by Iowa Code chapter 6B (2019).

See Iowa Code § 6B.1A. It requires an “acquiring agency”—like Tiffin—to take

several steps before filing an application to condemn with the district court. See

generally id. § 6B.3 (describing application process, including contents of

application). We describe some of those steps here.

       First, section 6B.45 requires the acquiring agency to have an appraisal

prepared.   The appraisal “shall include, at a minimum, an itemization of the

appraised value of the real property or interest in the property, any buildings on the

property, all other improvements including fences, severance damages, and loss

of access.” Id. § 6B.45. Section 6B.45 also requires the acquiring agency to

submit “a copy of the appraisal” to “the person, corporation, or entity whose

property or interest in the property is to be taken.”
                                          3


       Next, section 6B.54(3) requires the agency to “establish an amount which it

believes to be just compensation for the real property” and then “make a prompt

offer to acquire the property for the full amount established by the agency.” The

offer may not “be less than the fair market value the acquiring agency has

established for the property or property interest pursuant to the appraisal required

in section 6B.45.” Id. § 6B.54(3).

       Then, “before filing an application for condemnation or otherwise

proceeding with the condemnation process,” section 6B.2B requires the acquiring

agency to “make a good faith effort to negotiate with the owner to purchase the

private property or property interest.” Again, the “acquiring agency shall not make

an offer to purchase the property or property interest that is less than the fair

market value the acquiring agency has established for the property or property

interest pursuant to the appraisal required in section 6B.45.” Id. § 6B.2B.

       In light of these statutory requirements, Tiffin obtained an appraisal for the

land it wanted to condemn. The appraisal acknowledged that Coralville and the

Trust had separate property interests in the land.       But the appraisal did not

separately value those interests.       Instead, the appraisal simply listed the

“estimated just compensation” for the land at $41,300. It did not apportion or

allocate the $41,300 between Coralville and the Trust.

       In October, Tiffin passed a resolution. It established $41,300 as Tiffin’s

determination of “just compensation for acquisition of” the land it sought to use “for

the Forevergreen Construction Road Project.” Tiffin then sent a joint offer to

Coralville and the Trust. The offer stated a purchase price of $41,300. It made no

division between Coralville’s interest and the Trust’s interest. Presumably, Tiffin
                                           4


anticipated Coralville and the Trust would divide the amount between themselves.

Coralville and the Trust rejected Tiffin’s offer.

       In December, Tiffin passed a second resolution. It authorized Tiffin to

initiate condemnation proceedings to acquire property rights for the land from

Coralville and the Trust. It also proclaimed that Tiffin “has made a good-faith effort

to negotiate with the owners to purchase” the relevant property “before proceeding

with condemnation, but has been unable to acquire said portion and/or interest in

the property.”

       In January 2020, Tiffin submitted an application for condemnation to the

chief judge as required by section 6B.3. In response, the Trust petitioned for writ

of certiorari.1 It claimed Tiffin could not initiate condemnation proceedings before

it (1) appraised the Trust’s interest separately from Coralville’s and (2) made

separate offers to Coralville and the Trust.2




1 The Trust’s petition for writ of certiorari is one of six cases that involve Tiffin’s
plans to extend Forevergreen Road. The district court in case number
CVCV080519 summarized the cases as such:
              There are now six cases that have been filed that are related
      to this case, none of which are individually assigned to any judge of
      the Sixth Judicial District: CVCV081144 (a certiorari action brought
      by the Trust, which was dismissed by agreement of the parties on
      January 6, 2020); CVCV081458 (a certiorari action brought by the
      Trust); CVCV081474 (a certiorari action brought by the City of
      Coralville, Iowa); CVCV081479 (a declaratory judgment action
      brought by Tiffin); EQCV081622 (an Iowa Code chapter 6B claim
      brought by the City of Coralville, Iowa); and EQCV081617 (an Iowa
      Code chapter 6A and 6B claim brought by the Trust and Clint Rarick).
2 The Trust also claimed Tiffin did not have legal authority to proceed with the

condemnation proceeding since there was no judicial determination prior to Tiffin
passing the second resolution. This issue was resolved in Tiffin’s favor in case
number CVCV080519. The Trust agrees this issue is now moot. So we see no
reason to mention it further.
                                             5


       The district court denied the Trust’s petition for writ of certiorari. The Trust

filed a motion to alter, amend, or enlarge pursuant to Iowa Rule of Civil

Procedure 1.904(2). The court denied the Trust’s motion. The Trust now appeals.

II. Standard of Review

       “A writ of certiorari is limited to triggering review of the acts of an inferior

tribunal on the basis the inferior tribunal exceeded its jurisdiction or otherwise

acted illegally.” Crowell v. State Pub. Def., 845 N.W.2d 676, 682 (Iowa 2014).

“Illegality exists when the [tribunal]’s findings lack substantial evidentiary support,

or when the [tribunal] has not properly applied the law.” Dir. of Iowa Dep’t of Hum.

Servs. v. Iowa Dist. Ct., 621 N.W.2d 189, 191 (Iowa 2001) (citation omitted).

       On appeal, our review of the certiorari action before the district court is for

correction of errors at law.      Burroughs v. City of Davenport Zoning Bd. of

Adjustment, 912 N.W.2d 473, 478 (Iowa 2018). “We are bound by the district

court’s findings if supported by substantial evidence.” TSB Holdings, L.L.C. v. Bd.

of Adjustment for City of Iowa City, 913 N.W.2d 1, 10 (Iowa 2018) (citation omitted).

“However, we are not bound by erroneous legal rulings that materially affect the

court’s decision.” Id. (citation omitted).

III. Analysis

       We first address Tiffin’s argument that this appeal is moot. Because we

conclude this appeal is not moot, we also address the Trust’s argument on the

merits.

A. Mootness

       “One familiar principle of judicial restraint is that courts do not decide cases

when the underlying controversy is moot.” Rhiner v. State, 703 N.W.2d 174, 176
                                           6


(Iowa 2005). “If an appeal no longer presents a justiciable controversy because

the disputed issue has become academic or nonexistent, the appeal is ordinarily

deemed moot.” Crowell, 845 N.W.2d at 681. “The key in assessing whether an

appeal is moot is determining whether the opinion would be of force or effect in the

underlying controversy.” State v. Avalos Valdez, 934 N.W.2d 585, 589 (Iowa 2019)

(citation omitted).

       Tiffin argues this case is moot because, in a separate case (CVCV080519),

the district court ruled the quit claim deed from the Trust to Coralville was invalid.3

As a result, the Trust no longer has a possibility of reverter4 but, instead, is the sole


3 That court held:
                 [The Tiffin City Administrator]’s affidavit, which is not refuted
         by any affidavit testimony offered by the Trust, establishes that
         Forevergreen Road is an existing city street in Tiffin, and pursuant to
         the above-cited provisions of Iowa Code chapter 306, Tiffin has the
         authority to control, extend, and construct a new portion of
         Forevergreen Road in Tiffin. Further, the [c]ourt concludes the
         undisputed facts, as established by the affidavit of [the
         administrator], show the Quit Claim Deed from the Trust to Coralville
         is invalid because the south 250 feet of the Trust’s property referred
         to in the Quit Claim Deed does not adjoin Coralville. It also is
         undisputed that the IDOT originally intended to construct
         Forevergreen Road through North Liberty to Jasper Avenue in Tiffin,
         which then was a gravel two-lane road. Changes to the IDOT’s
         construction plans necessitated that the Tiffin portion of
         Forevergreen Road have to cross a small portion of the
         Trust’s/Coralville’s property. Coralville has no jurisdiction and control
         over this area pursuant to Iowa Code chapter 306.
                 . . . Despite the fact that the Trust deeded the property to
         Coralville, Tiffin retains the authority and jurisdiction to condemn this
         portion of the Trust’s property because the land is not currently
         devoted to a public use through action to be taken by Coralville, and
         Tiffin’s construction of Forevergreen Road in Tiffin is a public
         purpose that supports exercise of eminent domain over the Trust.
(Emphasis added.)
4 In its reply brief, the Trust claims that Tiffin failed to preserve error on the issue

of mootness. The district court in this case noted that Tiffin “supplemented its
arguments to assert that . . . [the Trust]’s arguments in this action are moot based
                                          7


owner of the land Tiffin seeks to condemn. This means Coralville no longer has

any interest in the land. This also means the sole question in this appeal—whether

Tiffin was obligated to provide separate appraisals and offers to Coralville and the

Trust—is now moot.

       We disagree. The separate case mentioned by Tiffin (CVCV080519) is also

currently before this court. Our opinion in that case is also being issued today.

See City of Tiffin v. TAT, LLC, No. 20-0912, ____ WL _______ (Iowa Ct. App. June

16, 2021). There, we hold the validity of the quit claim deed was not properly

before the district court. See id. As a result, the court’s ruling does not impact the

deed’s validity. See, e.g., Eller v. Newell, 141 N.W. 52, 55 (Iowa 1913) (noting

relief allowed “must affect or be affected by the subject-matter of the action” and

not “new matter[s] not essential to the determination of that put in litigation by the

petition”). So we conclude the mootness doctrine does not apply here.

B. Writ of Certiorari

       We turn next to the central issue in this appeal: Assuming the Trust holds

the property interest known as a possibility of reverter (also referred to just as

“reverter”) in the land sought by Tiffin, does the Iowa Code require Tiffin to provide

the Trust with a separate appraisal and offer for its property interest? The Trust

believes it does. And so, the Trust argues, Tiffin violated chapter 6B by failing to

provide a separate appraisal and offer before initiating condemnation proceedings.



on [the ruling in CVCV080519].” Ultimately, the court found it appropriate to
address the Trust’s underlying claims “for the purpose of establishing a complete
record in this action.” We assume this is enough to preserve error. See Meier v.
Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (holding issues both raised and
decided by the district court are preserved for appellate review); see also DeVoss
v. State, 648 N.W.2d 56, 61–62 (Iowa 2002) (discussing error preservation).
                                           8


       Tiffin disagrees. Tiffin believes nothing in chapter 6B requires it “to appraise

the value of [the Trust’s] possibility of reverter” or make a separate offer.

       To decide which view of chapter 6B is correct, we look to “the text of the

statute, the words chosen by the legislature.” Fishel v. Redenbaugh, 939 N.W.2d

660, 663 (Iowa Ct. App. 2019) (quotation marks omitted) (quoting State v. Childs,

898 N.W.2d 177, 184 (Iowa 2017)); accord Amana Soc’y v. Colony Inn, Inc., 315

N.W.2d 101, 118 (Iowa 1982) (noting “[w]e take the statute as we find it” and

observing that any “argument that the statute is inappropriate . . . should have

been addressed to the legislature, not to this court”); Chi. & Nw. Ry. Co. v. City of

Osage, 176 N.W.2d 788, 793 (Iowa 1970) (noting “we cannot by judicial

interpretation nullify the definite pronouncements of the legislature”). “We should

give the language of the statute its fair meaning, but should not extend its reach

beyond its express terms.” In re Marshall, 805 N.W.2d 145, 158 (Iowa 2011).

       We generally give words “their common, ordinary meaning in the context

within which they are used.” De Stefano v. Apts. Downtown, Inc., 879 N.W.2d 155,

168 (Iowa 2016) (citation omitted); cf. Nix v. Hedden, 149 U.S. 304, 307 (1893)

(noting that, although “[b]otanically speaking, tomatoes are the fruit of a vine,” they

are “vegetables” in “the common language of the people”). “[B]ut technical words

and phrases, and such others as may have acquired a peculiar and appropriate

meaning in law, shall be construed according to such meaning.” Iowa Code

§ 4.1(38). Also, it is “a well-settled principle of statutory interpretation that ‘[w]hen

the legislature has defined words in a statute—that is, when the legislature has

opted to “act as its own lexicographer”—those definitions bind us.’” State v. Iowa

Dist. Ct. for Scott Cnty., 889 N.W.2d 467, 471 (Iowa 2017) (citation omitted) (“As
                                           9


a corollary to this principle, when a statute defines a term, ‘the common law and

dictionary definitions which may not coincide with the legislative definition must

yield to the language of the legislature.’” (citation omitted)).

       We also remember that private property rights are expressly protected by

both the Constitution of the United States and the Constitution of the State of Iowa.

See Clarke Cnty. Reservoir Comm’n v. Robins, 862 N.W.2d 166, 171 (Iowa 2015).

One implication is that state agencies may “only” condemn private property for

public use “by express authorization of the legislature.” Id. (citation omitted). And

statutes authorizing condemnation are “strictly construed” against the government

and in favor of the property owner. Hawkeye Land Co. v. Iowa Utils. Bd., 847

N.W.2d 199, 208 (Iowa 2014).

       With these principles in mind, we turn to the words of Chapter 6B.

Section 6B.2B requires:

             [t]he acquiring agency [to] make a good faith effort to
       negotiate with the owner to purchase the private property or
       property interest before filing an application for condemnation or
       otherwise proceeding with the condemnation process. An acquiring
       agency shall not make an offer to purchase the property or property
       interest that is less than the fair market value the acquiring agency
       has established for the property or property interest pursuant to the
       appraisal required in section 6B.45 . . . .

(Emphasis added.)

       Section 6B.45 provides, in part:

               When any real property or interest in real property is to be
       purchased, or in lieu thereof to be condemned, the acquiring agency
       or its agent shall submit to the person, corporation, or entity whose
       property or interest in the property is to be taken, by ordinary mail, at
       least ten days prior to the date upon which the acquiring agency or
       its agent contacts the property owner to commence negotiations, a
       copy of the appraisal in its entirety upon such real property or
       interest in such real property prepared for the acquiring agency or
                                          10


       its agent, which shall include, at a minimum, an itemization of the
       appraised value of the real property or interest in the property, any
       buildings on the property, all other improvements including fences,
       severance damages, and loss of access.

(Emphasis added.)

       Lastly, section 6B.54(3) provides, in part:

               Before the initiation of negotiations for real property, the
       acquiring agency shall establish an amount which it believes to be
       just compensation for the real property, and shall make a prompt
       offer to acquire the property for the full amount established by the
       agency. In no event shall the amount be less than the fair market
       value the acquiring agency has established for the property or
       property interest pursuant to the appraisal required in section 6B.45
       ....

(Emphasis added.)

       We begin our analysis by considering the district court’s views. The district

court concluded that the Trust’s possibility of reverter is a property interest of

sufficient dignity to provide the Trust “a right to bring an action” under

section 6A.24, which authorizes “[a]n owner of property described in an application

for condemnation” to “bring an action challenging . . . condemnation proceedings.”

Iowa Code § 6A.24(1).        The court also acknowledged that section 6B.2B

“references negotiating with the owner of private property or property interest prior

to instituting condemnation proceedings.” Even so, the court concluded the Trust’s

possibility of reverter “is not sufficient to have required” Tiffin to provide the Trust

with a separate appraisal. The court explained:

       Iowa Code § 6B.54(3) provides that the acquiring agency shall
       establish “an amount” it believes to be just compensation “for the real
       property,” and § 6B.54(3) also provides that “the amount” shall not
       be less than the fair market value the acquiring agency has
       established for the property or the property interest pursuant to the
       appraisal required in § 6B.45. Nothing in chapter 6B requires
                                          11


       separate valuations for a property owner and a party who holds the
       possibility of reverter.

       We agree on some points but not others. We agree that chapter 6B does

not expressly use the phrase “possibility of reverter.” As noted, though, the district

court found—and Tiffin does not dispute—a possibility of reverter is a property

interest of sufficient dignity to permit its holder to contest the condemnation of

land.5 Moreover, at oral argument, Tiffin confirmed that the Trust’s possibility of

reverter is a property interest and an interest in real property. We think it follows

that the Trust’s possibility of reverter qualifies as a “property interest” for purposes

of sections 6B.2B, 6B.45, and 6B.54(3); an “interest in real property” for purposes

of section 6B.45; and “real property” for purposes of section 6B.54(3).6 It would



5 Tiffin also concedes that, in a condemnation proceeding, the compensation
commission “has authority to apportion the award of damages” between the deed
holder and the holder of a possibility of reverter. This lends support to the idea
that an acquiring agency’s pre-condemnation appraisal and offer should apportion
separate dollar amounts to the deed holder and the holder of a possibility of
reverter.
        But Tiffin suggests that sometimes a “right of reversion is so remote and
speculative” that “it has no present value.” Even if those facts were presented, we
are not sure they would change our conclusion that the Trust’s possibility of
reverter is a “property interest” for purposes of sections 6B.2B, 6B.45, and
6B.54(3); an “interest in real property” for purpose of section 6B.45; and “real
property” for purposes of section 6B.54(3). But we need not—and do not—decide
that issue because the record does not show the Trust’s possibility of reverter is
“so remote and speculative as to be without present value.” 29A C.J.S. Eminent
Domain § 229 (2021).
6 While the term “real property” may connote ground and other physical items,

Black’s Law Dictionary explains that “[r]eal property can be either corporeal (soil
and buildings) or incorporeal (easements).” Real Property, Black’s Law Dictionary
(11th ed. 2019); see also Gray v. Osborn, 739 N.W.2d 855, 861 (Iowa 2007)
(“Because an easement is an interest in real property, any express easement falls
within the statute of frauds and must be in writing.”). This is consistent with
section 4.1(13), which defines “real property” to “include lands, tenements,
hereditaments, and all rights thereto and interests therein, equitable as well as
legal.” (Emphasis added.)
                                           12


also seem to follow that the Trust is entitled to all of the rights afforded by those

provisions, including an appraisal and offer for the property interest Tiffin seeks to

acquire from the Trust.

       As the district court noted, however, these provisions sometimes use the

singular. For example, section 6B.45 refers to “the appraisal.” From this, Tiffin

infers that only one appraisal and one offer are required no matter how many

property interests Tiffin seeks to condemn. We disagree. Throughout the Iowa

Code, “the singular” generally “includes the plural.” Iowa Code § 4.1(17). This

“caution[s] us against reading too much into the presence of” singular terms—such

as “the”—in Chapter 6B. See Porter v. Harden, 891 N.W.2d 420, 426 (Iowa 2017)

(noting section 4.1(17) “should caution us against reading too much into the

presence of the words ‘a’ or ‘an’ in a statute depending on the context”).

       Instead, we think the more natural reading is that sections 6B.2B, 6B.45,

and 6B.54(3) apply as written to each separately-owned property interest that is

subject to condemnation. So, for each interest Tiffin wishes to acquire, Tiffin must

obtain “the appraisal” for that “interest in . . . real property,” see Iowa Code § 6B.45;

Tiffin must “make a prompt offer to acquire the property,” see id. § 6B.54(3); and

Tiffin must “make a good faith effort to negotiate with the owner” of the property

interest, see id. § 6B.2B.

       To illustrate, suppose Tiffin decides to acquire A’s property interest in 2021;

and then, five years later, in 2026, Tiffin decides to acquire B’s property interest.

We think most would agree that Tiffin would be required to (1) provide an appraisal

and an offer to A in 2021, and then (2) provide an appraisal and an offer to B in

2026. Now suppose instead that Tiffin decided to acquire both A’s property interest
                                          13


and B’s property interest simultaneously. We see no reason to think this would

reduce the rights of A or B. Rather, we think separate owners of separate property

interests would still be entitled to separate appraisals and separate offers,

regardless of the government’s chosen timing. So even if Tiffin tries to obtain both

property interests at the same time, Tiffin must (1) provide an appraisal and an

offer to A, and (2) provide an appraisal and an offer to B. And so, when Tiffin

sought to obtain the separate property interests owned by the Trust and Coralville,

Tiffin should have provided the Trust with an appraisal and an offer for its separate

property interest.

       We think this reading is more consistent with the Code than Tiffin’s view,

under which Coralville and the Trust must share an appraisal and offer that do not

specify any particular dollar amount for either of their respective property interests.

Under Tiffin’s view, the Trust—“the . . . entity whose . . . interest in the property is

to be taken” through condemnation of the possibility of reverter—does not actually

receive an appraisal of its property interest, despite the requirements of

section 6B.45. Worse yet, the Trust receives no real “offer”7—no statement of an

amount Tiffin is willing to pay—to purchase the Trust’s property interest, despite

the requirements of sections 6B.2B and 6B.54(3).           We cannot square these

outcomes with the language of the Code, especially when it is strictly construed to

protect private property rights and prevent eminent domain abuse. See, e.g., City

of Des Moines v. Geller Glass & Upholstery, Inc., 319 N.W.2d 239, 242 (Iowa 1982)


7Black’s Law Dictionary defines “offer” as: “The act or an instance of presenting
something for acceptance; specif[ically], a statement that one is willing to do
something for another person or to give that person something[, i.e.] the
prosecutor’s offer of immunity.” Offer, Black’s Law Dictionary (11th ed. 2019).
                                          14


(“The statutory provisions regulating the exercise of the power of eminent domain

must be strictly complied with and they are construed strictly to protect the

constitutional property rights of the owner.”).

IV. Conclusion

       Before Tiffin can initiate proceedings to condemn the Trust’s property

interest, Tiffin must comply with sections 6B.2B, 6B.45, and 6B.54(3) by providing

the Trust with an appraisal and offer for the Trust’s property interest. Tiffin’s prior

appraisal did not meet these requirements because it did not state a value for the

Trust’s property interest. And Tiffin’s prior offer did not meet these requirements

because it did not offer an amount for the Trust’s property interest.

       The district court erred in dismissing the Trust’s petition for certiorari. We

reverse and remand for further proceedings consistent with this opinion.

       REVERSED AND REMANDED.